 

FILED

UNITED STATES DISTRICT COURT | September 4, 2019
EASTERN DISTRICT OF CALIFORNIA | ace uspsirrice court

EASTERN DISTRICT OF

 

 

 

CALIFORNIA CAL
UNITED STATES OF AMERICA, Case No. 2:19-mj-00147-KJN
Plaintiff,
V. ORDER FOR RELEASE OF
PERSON IN CUSTODY
TIMOTHY CHARLES WILSON,
Defendant.

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release TIMOTHY CHARLES WILSON

Case No. 2:19-mj-00147-KJN_ Charges 21 USC § 841(a)(1) from custody for the

following reasons:

Release on Personal Recognizance

Bail Posted in the Sum of $

 

50,000.00 Co-signed

X Unsecured Appearance Bond $__ by wife, Ellen
McDonald

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

(Other): Pretrial Supervision conditions as stated on

the record in open court.

 

Issued at Sacramento, California on September 4, 2019 at 2:00 PM

» GML

Magistrate Judge Kendall J. Newman
